UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-06113 The Caldwell & Orkin Funds, Inc. (Exact name of registrant as specified in charter) 5185 Peachtree Parkway, Suite 370, Norcross, GA 30092-6541 (Address of principal executive offices) (Zip code) Michael B. Orkin, 5185 Peachtree Parkway, Suite 370, Norcross, GA 30092-6541 (Name and address of agent for service) Registrant’s telephone number, including area code: 678-533-7850 Date of fiscal year end: 4/30 Date of reporting period: 7/31/2009 Item 1.Schedule of Investments. CALDWELL & ORKIN MARKET OPPORTUNITY FUND SCHEDULE OF INVESTMENTS July 31, 2009 Shares Market Value COMMON STOCKS (LONG POSITIONS) 46.55% Apparel-Clothing Mfg 0.61% Coach Inc Banks-Money Center 1.42% Bank Of America Corp Goldman Sachs Group Inc Beverages-Soft Drinks 0.98% Coca Cola Co Bldg-Constr Prds/Misc 1.02% Owens Corning * Bldg-Heavy Construction 0.51% KBR Inc Chemicals-Basic 0.84% Celanese Corp Computer-Manufacturers 3.14% Apple Inc Computer-Networking 1.59% Brocade Communication Systems Inc * Cisco Systems Inc * Riverbed Technology Inc * Computer Sftwr-Desktop 1.92% Microsoft Corp Cosmetics/Personal Care 0.49% Colgate Palmolive Co Diversified Operations 4.14% Berkshire Hathaway Cl B * ITT Corp Elec-Misc Products 1.03% Corning Inc 2 Elec-Semiconductor Equip 1.44% ASML Holding Nv Ny Novellus Systems Inc * Elec-Semiconductor Mfg 1.38% RF Micro Devices Inc * Skyworks Solutions Inc * Electrical-Equipment 0.77% General Cable Corp * Emerging Country Exchange-Traded Funds 1.78% iShares FTSE/Xinhua China 25 Index iShares MSCI - Singapore Index iShares MSCI - South Africa Index WisdomTree India Earnings Finance-Consumer/Cml Lns 0.67% SLM Corp * Food-Misc Preparation 3.48% General Mills Inc Kellogg Company PepsiCo Inc Insurance-Prop/Cas/Titl 0.14% MGIC Invt Corp * Leisure-Movies & Related 0.98% Discovery Communications Cl A * Leisure-Services 0.98% Carnival Corporation * Medical-Drug/Diversified 1.04% Johnson & Johnson Metal Ores 0.62% Freeport McMoran Copper & Gold * Metal Proc & Fabrication 1.14% Timken Co Oil&Gas-Drilling 0.75% Transocean Ltd * 3 Retail-Clothing/Shoe 3.97% Chicos FAS Inc * Dress Barn Inc * Gymboree Corp * J Crew Group Inc * Lululemon Athletica * Retail-Major Disc Chains 1.38% Wal-Mart Stores Retail-Restaurants 1.27% McDonalds Corp Retail-Super/Mini Mkts 0.99% Kroger Co Whole Foods Market Inc * Retail/Whlsle-Autos/Prts 1.93% Carmax Inc * Pep Boys - Manny Moe & Jack Retail/Whlsle-Bldg Prds 1.56% Home Depot Inc Lowes Companies Inc Telecom-Wireless Equip 0.97% Qualcomm Inc Telecom-Wireless Svcs 1.62% American Tower Corp Cl A * China Unicom Hk ADR Total Common Stocks (Held Long) 46.55% Cost CALL OPTIONS * 0.97% Computer-Manufacturers 0.57% Apple Inc Computer Sftwr-Desktop 0.36% Microsoft Corp 4 Financial Services-Diversified 0.04% Financial Select Sector Total Call Options 0.97% Cost PUT OPTIONS * 1.62% Exchange-Traded Fund 0.71% S&P 500 Depositary Receipt NASDAQ-100 Shares Finance-Consumer/Cml Lns 0.00% Capital One Financial Cp Financial Services-Misc 0.23% Alliance Data Sys Corp Alliance Data Sys Corp Leisure-Products 0.08% Harley Davidson Inc Harley Davidson Inc Medical-Hlth Maint Org 0.18% Aetna Inc Medical-Outpnt/Hm Care 0.09% Amedisys Inc 61 Amedisys Inc Medical-Systems/Equip 0.19% Intuitive Surgical Inc Volcano Corp Telecom-Wireless Equip 0.00% Garmin Ltd US Treasury Bond Fund 0.14% iShares Barclays 7-10 Year Treasury Bond Fund Total Put Options 1.62% Cost 5 CORPORATE BONDS 5.10% Hewlett Packard 6.125% due 3/1/2014 Bankone/ JPM 5.90% due 11/15/2011 Goldman Sachs 6.875% due 1/15/2011 Estee Lauder 7.75% due 11/1/2013 Safeway 5.625% due 8/15/2014 Conagra6.75% due 9/15/2011 Total Corporate Bonds 5.10% Cost Money Market Fund 48.68% JP Morgan U.S. Treasury Plus Money Market Fund ** Total Money Market Fund 48.68% Cost Total Investment in Securities 102.92% Cost Other Assets Less Liabilities -2.92% -11,574,538 Total Net Asssets 100.00% * Non-income producing security ** A portion of the Money Market Fund assets are held as collateral for short sales activity COMMON STOCKS (Short Positions) -16.96% Beverages-Soft Drinks -0.63% Hansen Natural Corp * -80,200 -2,487,002 Computer Sftwr-Desktop -1.13% Nuance Communications * -338,500 -4,468,200 Finance-Consumer/Cml Lns -1.17% Capital One Financial Cp -151,700 -4,657,190 6 Financial Services-Misc -1.35% Alliance Data Sys Corp * -105,000 -5,355,000 Leisure-Hotels & Motels -0.51% Starwood Hotels&Rsrts Ww -85,200 -2,011,572 Medical-Hlth Maint Org -0.19% Healthspring Inc * -58,600 -740,118 Medical-Products -0.97% Stryker Corp -98,600 -3,833,568 Medical-Systems/Equip -1.65% Varian Medical Systems * -75,800 -2,673,466 Volcano Corp * -255,200 -3,876,488 -6,549,954 Medical/Dental-Supplies -0.53% Henry Schein Inc * -41,300 -2,121,994 Office-Equip & Automatn -0.50% Pitney-Bowes Inc -96,300 -1,988,595 Retail-Clothing/Shoe -2.81% Childrens Place Retail * -206,700 -6,773,559 Limited Brands Inc -338,300 -4,377,602 -11,151,161 Retail-Consumer Elec -1.01% Radioshack Corp -257,700 -3,996,927 Retail-Restaurants -0.13% Cracker Barrl Old Cnt St -18,200 -525,252 Retail/Whlsle-Autos/Prts -1.01% Genuine Parts Co -113,200 -4,009,544 Telecom-Wireless Equip -1.67% Garmin Ltd -238,700 -6,602,442 US Treasury Bond Fund -1.70% iShares Barclays 7-10 Year Treasury Bond Fund -49,900 -4,549,383 iShares Lehman 1-3 Year Treasury Bond Fund -26,300 -2,201,047 -6,750,430 Total Securities Sold Short -16.96% -67,248,949 Proceeds -61,731,278 * Non-income producing security 7 Item 2.Controls and Procedures. (a)The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures are effective based on their evaluation of these disclosure controls and procedures as of a date within 90days of the filing of this report. (b)There were no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Separate certifications of principal executive and principal financial officers of the Registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE CALDWELL & ORKIN FUNDS, INC. By:/s/ Michael B. Orkin Michael B. Orkin President Date:September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Michael B. Orkin Michael B. Orkin President Date:September 22, 2009 By:/s/ William C. Horne William C. Horne Treasurer Date:September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) 8
